—Order, Family Court, New York County (Ruth Jane Zuckerman, J.), entered on or about December 15, 1988, which transferred custody of Wataru A. from his natural mother to his natural father and granted liberal visitation to the mother, unanimously affirmed, without costs.
The paramount concern in a custody dispute is the best interest of the child (Domestic Relations Law § 70; Friederwitzer v Friederwitzer, 55 NY2d 89). Contrary to respondent’s contentions, the testimony at the hearing and reports of the psychologist and social worker support the court’s finding that respondent’s mental state had adversely affected the child’s psychological and social growth. The court properly considered the abilities of each parent to provide for the emotional, intellectual and financial needs of the child (Matter of Nehra v Uhlar, 43 NY2d 242; O’Connor v O’Connor, 146 AD2d 909, 910). Concur—Ross, J. P., Carro, Asch and Rubin, JJ.